VAN BRUNT, P. J.
I concur in the result reached in the opinion of the court. But it seems to me clear that the notary public who took the acknowledgment of the mortgagor had not that personal acquaintance with the latter which is required by the statute in order that he might take an acknowledgment based upon such personal acquaintance. The statute provides a method by which the identity of a party executing an instrument to be acknowledged can be proven before the notary who takes the acknowledgment, in which case the notary must set out the substance of the evidence produced before him in his certificate. In the case at bar the notary nowhere swears that he was- personally acquainted with the person who executed the mortgage. The mortgagor swears that the only acquaintance that he had with the notary was the result of an introduction at the time of the execution of the mortgage. It is true that the notary swears that the mortgagor signed the terms of *533sale at the time of the sale under foreclosure referred to in these proceedings, but he nowhere swfears that at the time of the taking of the acknowledgment he had any other acquaintance with or recollection of the person who executed the mortgage than that which was sworn to by the mortgagor, namely, an introduction at the time of the execution. This, in my judgment, is clearly insufficiént to justify the notary in certifying as to personal acquaintance. Personal acquaintance does not mean an acquaintance acquired upon the instant. It means an acquaintance of such a character, and existing for such a length of time, as enables the notary to identify the person as the individual described in the instrument to be executed. The mortgage haying been actually executed by Clark, the mortgagor, the objections raised were unavailable, although the notary—as is too often the case in instances of this description—violated his duty in taking the acknowledgment in the manner and under the circumstances disclosed by this record.